 Case 2:20-cv-12973-LVP-APP ECF No. 4, PageID.21 Filed 11/16/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SHAROD BANKS,

                    Plaintiff,                  CASE NO. 2:20-cv-12973
                                                HONORABLE LINDA V. PARKER
v.

DUNCAN MARTIN, ARTHUR DERRY,
CORRECTIONS OFFICER CALDWELL,
and CORRECTIONS OFFICER HASKINS,

               Defendants.
____________________________________/

         ORDER TRANSFERRING CASE TO THE UNITED STATES
     DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

       This matter is before the Court on a state prisoner’s pro se civil rights

complaint. (ECF No. 1.) Because this cause of action arose in Chippewa County,

where Defendants are employed, the proper venue for this action is the United

States District Court for the Western District of Michigan. Accordingly, the Court

is transferring the case there.

                                     Background

       Plaintiff Sharod Banks is a state prisoner at the Chippewa Correctional

Facility in Kincheloe, Michigan, where Defendants are employed by the Michigan

Department of Corrections. (Id. at Pg ID 2-3.) Defendant Duncan Martin is a
 Case 2:20-cv-12973-LVP-APP ECF No. 4, PageID.22 Filed 11/16/20 Page 2 of 4




correctional sergeant; Defendant Arthur Derry is a prison “RUM;” and Defendants

Caldwell and Haskins are corrections officers. (Id.)

         Plaintiff alleges that, on several occasions earlier this year, corrections

officials permitted other prisoners to enter his cell and sexually assault him. (Id. at

Pg ID 6-7.) More specifically, Plaintiff alleges that Defendants Caldwell and

Haskins harassed him daily and permitted other prisoners to enter his cell while he

slept. (Id. at Pg ID 5, 15.) Defendant Duncan Martin apparently denied Plaintiff’s

administrative grievances about the issue (see id. at Pg ID5), and Martin and

Defendant Derry allegedly failed to do anything to stop the abuse or to help

Plaintiff. (Id. at Pg ID 5, 7.) Plaintiff also alleges that someone hit him in the

mouth while he was sleeping. (Id. at Pg ID 8.) He seeks money damages for

alleged violations of his Eighth Amendment right to be free from cruel and unusual

punishment, including deliberate indifference to assaults and sexual abuse. (Id. at

4, 8.)

                                  Discussion and Order

         A preliminary question is whether this district is the proper venue for

Plaintiff’s Complaint. A civil action may be filed in: (1) a judicial district where

any defendant resides, if all the defendants are residents of the State in which the

district is located; (2) a judicial district where a substantial part of the events or

omissions giving rise to the claim occurred; or (3) if there is no district in which an


                                              2
 Case 2:20-cv-12973-LVP-APP ECF No. 4, PageID.23 Filed 11/16/20 Page 3 of 4




action may otherwise be brought, any judicial district in which any defendant is

subject to the court’s personal jurisdiction. 28 U.S.C. § 1391(b).

      Public officials “reside” in the judicial district where they perform their

official duties. O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972) (per curiam)

(quoting 1 Moore’s Federal Practice 1487-88). For the convenience of parties and

witnesses, and in the interest of justice, a federal district court may transfer a civil

action to any district where the action could have been brought. 28 U.S.C.

§ 1404(a); see also 28 U.S.C. § 1406(a) (authorizing district courts in the interest

of justice to transfer a case laying venue in the wrong district to any district where

it could have been brought).

      As noted above, the events or omissions giving rise to Plaintiff’s Complaint

occurred at the Chippewa Correctional Facility in Kincheloe, Michigan, and

Defendants are all employed there. Kincheloe is in Chippewa County, which lies

within the geographical borders of the Northern Division of the United States

District Court for the Western District of Michigan. See 28 U.S.C. § 102(b)(2).

Therefore, the proper venue for this action is the Western District of Michigan.

      Accordingly,

      IT IS ORDERED that the Clerk of Court shall TRANSFER this case to the

Northern Division of the United States District Court for the Western District of

Michigan. The Court has not screened Plaintiff’s Complaint under 28 U.S.C.


                                            3
 Case 2:20-cv-12973-LVP-APP ECF No. 4, PageID.24 Filed 11/16/20 Page 4 of 4




§§ 1915(e)(2) and 1915A, nor determined whether Plaintiff may proceed without

prepayment of the fees and costs for this action.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: November 16, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, November 16, 2020, by electronic
 and/or U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                          4
